Citation Nr: 0632262	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to September 
1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO reopened, but denied, the veteran's denied 
entitlement to service connection for a low back disability.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2006.  A transcript of his testimony has been associated with 
the claims file.

It is apparent that the RO reopened the veteran's previously 
denied claim.  However, the United States Court of Appeals 
for Veterans Claims (Court) has made it clear that even if an 
RO makes an initial determination to reopen a claim, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The reopened issue of service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied service 
connection for a low back disability.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's March 2003 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for lumbosacral 
strain, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's March 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's March 2003 rating decision which denied service 
connection for a back disability; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that VA is required, pursuant 
to 38 U.S.C.A. § 5103(a), and prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
to provide the following notice to the claimant consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b):  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with an initial duty-
to-assist letter in July 2003, prior to the initial 
unfavorable rating.  Therefore, there was no defect with 
respect to the timing of the duty-to-assist letter.  
Moreover, as the claim is reopened, no further assistance in 
developing the facts pertinent to the issue of new and 
material evidence is required.  



II.  New and Material Evidence

The veteran was discharged from active duty in September 
1981.  In a March 2003 rating decision, the RO noted that a 
previously filed claim of service connection for a back 
disability from 1984 had never been adjudicated.  The March 
2003 rating decision denied service connection for a back 
disability, based on a finding that the veteran's in-service 
complaints of back pain were acute and did not amount to a 
chronic disability for which service connection could be 
established.  The veteran did not timely appeal that 
determination.  Thus, the March 2003 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002).

In May 2003, the veteran submitted lay statements from 
friends and family and requested to reopen his claim for the 
issue of service connection for a low back disability.  The 
lay statements all revealed that the veteran complained of 
back pain ever since his discharge from service in 1981.

In a January 2004 rating decision, the RO determined that new 
and material evidence had been submitted to reopen the 
previously denied claim of service connection for a back 
disability; however, the RO denied the claim of service 
connection for a low back disability because the medical 
evidence of record did not show that the veteran suffered 
from a chronic back disability since service discharge.  The 
veteran submitted a Notice of Disagreement with that 
determination, and the RO subsequently issued an SOC in 
September May 2004.

Currently, the appellant contends that his current back 
disability is of service origin.  

Additional evidence has been added to the record, including 
hearing testimony, and lay evidence of veteran's complaints 
of back pain dating back to service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
evidence of the veteran's complaints of chronic back pain of 
service origin, and his hearing testimony that he has 
continued to have current back pain of service origin.  Thus, 
the additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.  
In other words, it shows evidence of continuing low back pain 
that began during service.  

Evidence submitted since the RO's March 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's March 2003 decision; thus, the claim 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).




ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a low back 
disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a low 
back disability, VA now has the duty to notify the appellant 
as to how to substantiate his claim and to assist him in the 
development of the claim.  As such, the AMC must obtain 
relevant records which could possibly substantiate the claim 
and conduct an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In this 
regard, VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this regard, the Board notes that while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claim, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104- 105 (1993).  In this case, the veteran is 
competent to testify as to the onset of his back pain; 
however, as he is not a medical expert, he is not competent 
to express an authoritative opinion as to diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the evidence hereinabove reflects, the veteran suffered 
from back pain during service, as noted on the service 
medical records, and he currently suffers from low back pain.  
The more recent medical evidence indicates that the veteran 
may have a disc problem at L4, although it is not entirely 
clear from the record as it now stands.  

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2006).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2006).  

Accordingly, a VA examination is necessary to determine 
whether the veteran's current back pain is attributable to a 
diagnosis, and, if so, whether the veteran's current back 
disability is, as likely as not, of service origin.  Any 
pertinent treatment records should be obtained and associated 
with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for a 
low back disability, not already 
associated with the claims file.  

2.  After all available records are 
obtained, schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
low back disability.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
stud(ies).  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
back disability.  The examiner should 
first identify if any such back 
disability exists, and if so, whether any 
current back disability is related to the 
back pain noted in service.  The examiner 
should provide an opinion, with adequate 
rationale, as to whether it is very 
likely, at least as likely as not, or 
highly unlikely that any current back 
disability had its onset during service, 
based on a review of all of the pertinent 
service medical records, VA and private 
medical evidence in the claims file.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claim.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


